PER CURIAM.
Affirmed. Sentencing by a successor judge was not objected-to and thus not preserved for review. See Madrigal v. State, 683 So.2d 1093, 1097 (Fla. 4th DCA 1996); Davis v. State, 677 So.2d 1366, 1368 (Fla. 4th DCA 1996). Further, defense counsel waived the preparation of a pre-sentence investigation report (“PSI”). See Ortiz v. State, 9 So.3d 774, 776 (Fla. 4th DCA 2009). Appellant contends that , we should treat these issues as ineffective assistance of counsel on the face of the record. We decline to do so, as there could have been strategic reasons for not requesting a PSI and for opting to be sentenced before the successor judge.1 Our affirmance, however, is without prejudice to filing a motion for postconviction relief.
CIKLIN, C.J., WARNER and GERBER, JJ., concur.

. As to the other matters raised regarding counsel’s mistakes as to the applicability of youthful offender sentencing on the original charges and the appropriate statutory máxi-mums, although counsel was wrong, these errors were corrected by the court.